The only question is, whether the notice to the defendant by the plaintiff, the next day after the delivery of the property, that one of the horses was lame, that they were not fit and that he should not accept the property delivered, requesting him to take it away, was a sufficient revocation of the contract. The fact is found that the defendant knowingly and fraudulently misrepresented the condition of the horses, and knew that he had not delivered all the property which he agreed to deliver. The fraud of the defendant vitiated the sale, and it was not binding upon the plaintiff. The plaintiff, not having an opportunity to examine for himself, relied upon the statements of the defendant, which were false. Upon ascertaining the facts, all that was necessary to revoke the contract was to notify the defendant that he should not accept the property. Such notice was given seasonably, and the contract was avoided.
Judgment for the plaintiff.
BLODGETT, J., did not sit: the others concurred.